Title: Thomas Jefferson to James Hochie, 2 April 1809
From: Jefferson, Thomas
To: Hochie, James


          Sir  Monticello Apr. 2. 09.
          


I have duly recieved your favor of Mar. 17. covering resolutions of the antient Plymouth society of New London, approving my conduct, as well during the period of my late administration, as the preceding portion of my public services. our lot has been cast in times which called for the best exertions of all our citizens to recover and preserve the rights which nature had given them; and we may say with truth that the mass of our fellow citizens have performed with zeal & effect the duties called for. if I have been fortunate enough to give satisfaction in the performance of those alloted to me, by our country, I find an ample reward in the assurances of that satisfaction. possessed of the blessing of self-government, and of such a portion of civil liberty as no other civilized nation enjoys, it now behoves us to guard & preserve them by a continuance of the sacrifices & exertions by which they were acquired, & especially to nourish that union which is their sole guarantee.I pray you to accept for yourself & your associates the assurance of my high consideration & respect.
          
            Th:
            Jefferson
        